DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “two first assembling members” in claim 1, line 3 and the “second assembling member” in claim 1, line 4.  It is noted that claim 10 further recites the structure of the first assembling members and the second assembling member, and thus, claim 10 is not being interpreted under 35 U.S.C. 112(f).
the “tightening part” in claim 4, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the breathing tube in line 5.  However, claim 2, lines 1-2 describes two breathing tubes.  Thus, it is not clear to which breathing tube is being referred.  It is suggested that the limitation be amended to read --…each side section is sheathed on a respective breathing tube, and…-- to clarify.
3 contains the trademark/trade name “Velcro” in line 2 and line 3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ho et al. (US 6,805,117).
As to claim 1, Ho discloses a respirator fixing module (adjustable headgear 10, Figs. 1-4, col. 2, ln. 46-48), applied to a breathing tube 60 (conduit 60, Fig. 5, col. 5, ln. 3-14), comprising: a cap 12 (col. 2, ln. 48-57), having a first joint (front adjustment strap 20, Fig. 1, Fig. 2, col. 3, ln. 5-8); a nasal mask structure, having a nasal mask (nasal mask 46, Fig. 2, Fig. 3, col. 4,ln. 59-62), two first assembling members 44 (connecting elements 44, Fig. 2) extending from both left and right sides of the nasal mask 46 respectively (both are shown in Fig. 3 attached to tab portions 50, col. 4, ln. 11-23), and a second assembling member 58 (connecting element 58, Fig. 2) extending from the upper side of the nasal mask 46 (col. 4, ln. 44-57), and the nasal mask 46 further having a communicating pipe (elbow shown in Fig. 2, see annotated Fig. 2 below) extending therefrom and coupled to the breathing tube 60; a first strap 42, 30 installed between the two first assembling members 44 and encircled into a headband 42 (the two lower connecting straps 42 and the rear joint piece 30 together are considered the first strap, see Figs. 1-4, col. 4,ln. 24-35, col. 3, ln. 12-23); a second strap 64 (shown in Fig. 5, col. 5, ln. 11-14), coupled to the cap 12 (through loop connection 62, see Fig. 5, col. 5, ln. 11-14), and having an end sheathed on the breathing tube 60 (see portion of material 64 surrounding conduit 60, see Fig. 5), and a second joint (the portion of material 64 that is threaded through loop connection 62, see Fig. 5, col. 5, ln. 8-14) adjustably 

    PNG
    media_image1.png
    579
    701
    media_image1.png
    Greyscale

.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,805,117), in view of Tumolo (US 5,188,101).
As to claim 2, Ho discloses the claimed invention except that the breathing tube, the communicating pipe, and the second joint come with a quantity of two each, and the second strap has a middle section and two side sections disposed on both sides of the middle section respectively, and the middle section is fixed to the cap, and each side 
However, Tumolo teaches an alternative arrangement for a fixing module having two communicating pipes 19 and two breathing tubes 18a, 18b (Fig. 4), each breathing tube 18a, 18b connected to a first strap 4 (headband 4, col. 7, ln. 62 – col. 8, ln. 2) via a second strap 8 (ribbon-like strip 8) at two respective second joints (8b and 8d, see Fig. 1, Fig. 3, Fig. 4), the second strap 8 having a middle section fixed to the headband 4 (the portion passing through headband 4 and fixed via stitching 14b, see Fig. 1) and two side sections 8a, 8e (as labeled in Fig. 1) disposed on both sides of the middle section respectively (see Fig. 1), and each side section 8a, 8e is sheathed on the breathing tube 18a, 18b (the strip ends 8a, 8e are tied around the breathing tubes 18a, 18b, see Fig. 4), and each second joint 8b, 8d is fixed to an end of each respective side section 8a, 8e (portion 8b is tied to end portion 8a and portion 8d is tied to end portion 8e, col. 8,ln. 3-55).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator fixing module of Ho to include two breathing tubes and two communicating pipes secured to the first strap via one horizontal second strap passing through the first strap and joined to two second joints at either end of the second strap, as taught by Tumolo, in place of the single breathing tube arrangement of Ho, in order to accommodate a respiratory mask having dual tube arrangement, which is commonly used in the art for allowing continued air flow in the event one breathing tube because blocked or kicked. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,805,117), in view of Tumolo (US 5,188,101), as applied to claims 1 and 2 above, and further in view of Neuman (US 6,889,689).
As to claim 3, the modified respirator fixing module of Ho discloses the claimed invention except that the first joint and the second joint are Velcro tapes, adhesive tapes, male-and-female buckles or mother-and-child buckles coupled to each other, and the first joint and the third joint are Velcro tapes, adhesive tapes, male-and-female buckles or mother-and-child buckles coupled to each other.  However, Neuman teaches connecting means for securing a strap 40 to headgear 20, the connecting means being Velcro (hook-and-loop closure material, col. 3,ln. 50-55).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator fixing module of Ho so that the first and second joints, as well and the first and third joints are Velcro tapes, as taught by Neuman, in order to provide an equally suitable substitution to the strips being tied together, which accomplishes the same result of creating an adjustable connection of the breathing tubes to the headgear/cap.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,805,117), in view of Lee (TW M53655OU, where the citations below refer to the US Patent Publication 2018//0093060, relied on as an English translation).
As to claim 4, Ho discloses the claimed invention except that the cap has a first sheath opening 120, a second sheath opening 130 and a tightening part 180 installed between the first sheath opening 120 and the second sheath opening 130 (see Figs. 1-
As to claim 5, the modified respirator fixing module of Ho discloses that the cap has a peripheral size tapering in a direction from the first sheath opening 120 to the second sheath opening 130 (see Lee, Fig. 2, paragraph [0023]).  
As to claim 6, the modified respirator fixing module of Ho discloses that the second strap 64 is installed between the first sheath opening and the tightening part (Ho’s fixing module has its second strap 64 (Fig. 2 of Ho) in a position between the bottom opening of the cap (at strap 14,20) and the top of the head (see Fig. 2); thus, when modified by Lee, the second strap will be between the first sheath opening 120 (Fig. 2 of Lee), which is taught as the bottom opening of the cap, and the tightening part 180, which is taught above the top of the patient’s head (see Fig. 2 of Lee).
As to claim 7, the modified respirator fixing module of Ho discloses that the cap is made of a wool woven fabric or a knitted fabric (NYLON LYCRA is a knotted fabric, see Ho, col. 2, ln. 58-64), but does not disclose a chin strap extending from a peripheral edge of the first sheath opening.  However, Lee teaches a chin strap 170 (Fig. 1, Fig. 2) extending from a peripheral edge of the first sheath opening 120 of the cap 110 .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,805,117), in view of Linton (US 2017/0209656).
As to claim 8, Ho discloses the claimed invention except at least one cover, and the nasal mask having at least one nasogastric hole, and the cover detachably covering the nasogastric hole.  However, Linton teaches a mask having a nasogastric hole (feeding tube port 110, Fig. 1, paragraph [0022]), and a cover 118 (Fig. 2) detachably covering the nasogastric hole 110 (sealing cap 118, paragraph [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator fixing module of Ho to include a nasogastric hole and cover, as taught by Linton, in order to accommodate enteral feeding while using the mask, for patients that require it.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 6,805,117), in view of Marque et al. (US 2007/0209663).
As to claim 9, Ho discloses the claimed invention except that the communicating pipe has an arcuate connector installed at an end thereof.  However, Marque teaches a nasal mask (Fig. 1) including a communicating pipe 26 (Fig. 5) having an arcuate connector 19 installed at an end thereof for connecting a ball and socket joint 18 between the mask and the breathing tube/gas feeding pipe 17 (paragraph [0045]-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sullivan (US 4,944,310), Zollinger et al. (US 2007/0186931), and Ackerman et al. (US 4,774,946) each disclose a respirator fixing module for securing a mask and one or more breathing tubes to a patient’s head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785